76422: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-11786: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 76422


Short Caption:COX VS. MGM GRAND HOTEL, LLCCourt:Supreme Court


Related Case(s):75609, 75609-COA, 75762, 75762-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A705164Classification:Civil Appeal - General - Other


Disqualifications:SilverCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:07/25/2018 / Haire, PaulSP Status:Completed


Oral Argument:10/04/2021 at 1:30 PMOral Argument Location:Las Vegas


Submission Date:10/04/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantGavin Cox
					In Proper Person
				


AppellantMihn-Hahn Cox
					In Proper Person
				


RespondentBackstage Employment and Referral, Inc.D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Howard J. Russell
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						


RespondentDavid CopperfieldEric O. Freeman
							(Selman Breitman, LLP/Las Vegas)
						Elaine K. Fresch
							(Selman Breitman, LLP/Las Vegas)
						Gil Glancz
							(Selman Breitman, LLP/Las Vegas)
						Jerry C. Popovich
							(Selman Breitman, LLP/Santa Ana)
						


RespondentDavid Copperfield's Disappearing, Inc.Eric O. Freeman
							(Selman Breitman, LLP/Las Vegas)
						Elaine K. Fresch
							(Selman Breitman, LLP/Las Vegas)
						Gil Glancz
							(Selman Breitman, LLP/Las Vegas)
						Jerry C. Popovich
							(Selman Breitman, LLP/Santa Ana)
						


RespondentMGM Grand Hotel, LLCKeith W. Barlow
							(Greene Infuso, LLP)
						Eric O. Freeman
							(Selman Breitman, LLP/Las Vegas)
						Elaine K. Fresch
							(Selman Breitman, LLP/Las Vegas)
						Gil Glancz
							(Selman Breitman, LLP/Las Vegas)
						Michael V. Infuso
							(Greene Infuso, LLP)
						Sean B. Kirby
							(Greene Infuso, LLP)
						Jerry C. Popovich
							(Selman Breitman, LLP/Santa Ana)
						


RespondentTeam Construction Management, Inc.Gary W. Call
							(Resnick & Louis, P.C./Las Vegas)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Roger W. Strassburg
							(Resnick & Louis, P.C./Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


07/19/2018Filing FeeFiling Fee due for Appeal.


07/19/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.18-27551




07/19/2018Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.18-27553




07/19/2018Notice of Appeal DocumentsFiled District Court Minutes (SEALED).


07/23/2018Filing FeeFiling Fee Paid. $250.00 from Harris & Harris.  Check no. 8131.


07/23/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.18-28072




07/25/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge:  Paul M. Haire.18-28560




08/21/2018Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days.18-32395




08/28/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-33674




08/28/2018Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for October 18, 2018, at 9:30 am.18-33751




11/07/2018Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: December 14, 2018, at 1:00 pm. (SC).18-903320




12/06/2018Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (SC)18-907275




12/06/2018Notice of Appeal DocumentsFiled District Court Minutes (SEALED). (SC)


12/07/2018Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).18-907558




12/10/2018Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellants: 15 days transcript request; 90 days opening brief and appendix. (SC).18-907743




12/12/2018Notice/IncomingFiled Notice of Appearance (Elaine Fresch, Eric Freeman and Gil Glancz as counsel for Respondents MGM Grand Hotel, LLC, David Copperfield, and David Copperfield's Disappearing, Inc.) (SC).18-908404




12/21/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 04/13/18, 04/17/18, 04/18/18, 04/24/18, 04/25/18, 04/26/18, 04/27/18, 04/30/18, 05/01/18, 05/02/18, 05/03/18, 05/04/18, 05/08/18, 05/09/18, 05/10/18, 05/11/18, 05/22/18, 05/23/18, 05/24/18, 05/25/18 and 05/29/18. To Court Reporter: Jennifer Gerold and Kristy L. Clark. (SC)18-910009




01/15/2019Transcript RequestFiled Supplemental Request for Transcript of Proceedings. Transcripts requested:  1/19/17, 9/18/17, 3/29/18, 4/3/18, 4/11/18, 4/27/18, and 8/23/18.  To Court Reporter:  Jennifer Gerold, Kristly L. Clark and Kimberly Farkas.  (SC)19-02305




01/31/2019TranscriptFiled Notice from Court Reporter. Jennifer Gerold stating that the requested transcripts were delivered.  Dates of transcripts: 04/13/18, 04/17/18, 04/18/18, 04/24/18, 04/25/18, 04/26/18, 04/30/18, 05/01/18, 05/02/18, 05/03/18, 05/04/18, 05/08/18, 05/09/18, 05/10/18, 05/11/18, 05/22/18, 05/23/18, 05/24/18, 05/25/18, 05/29/18.19-05012




02/28/2019TranscriptFiled Notice from Court Reporter. Jennifer Gerold stating that the requested transcripts were delivered.  Dates of transcripts: 1/19/17, 9/18/17, 3/29/18, 4/3/18, 4/11/18. (SC)19-09168




03/08/2019MotionFiled Stipulation Re: Deadlines for Filing Appeal Briefs. (SC)19-10454




03/28/2019Order/ProceduralFiled Order Granting Motion. Appellants' Opening Brief and Appendix due: June 11, 2019; Respondents' Answering Brief due: August 12, 2019; Appellants' Reply Brief due: September 11, 2019. (SC).19-13704




06/04/2019Filing FeeFiling Fee due for Cross-Appeal.  Filing fee will be forwarded by the District Court. (Resp./Cross-Appellant, Copperfield) (SC)


06/04/2019Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Docketing statement mailed to counsel for cross-appellant.) (Copperfield) (SC)19-24110




06/05/2019Notice of Appeal DocumentsFiled SEALED District Court Minutes.  (SC)


06/05/2019Filing FeeFiling Fee Paid. $250.00 from Selman Breitman.  Check no. 176653. (Cross-Appeal) (SC)


06/11/2019BriefFiled Appellants' Opening Brief.  (REJECTED PER NOTICE ISSUED 6/11/19).  (SC)


06/11/2019Notice/OutgoingIssued Notice of Deficient Opening Brief. Corrected brief due: 5 days.19-25330




06/11/2019AppendixFiled Joint Appendix Volumes 14 - 19.  (SC)19-25334




06/11/2019AppendixFiled Joint Appendix Volumes 20 - 24. (SC)19-25340




06/11/2019AppendixFiled Joint Appendix Volume 25. (SC)19-25387




06/11/2019AppendixFiled Appendix to Opening Brief - Volume 1, 2, 3, 4, 5-6, 7A, 8A, 9-13 (REJECTED PER NOTICE ISSUED ON 06/13/18). (SC)


06/11/2019AppendixFiled Joint Appendix Volume 26. (SC)19-25365




06/11/2019AppendixFiled Joint Appendix Volume 27. (SC)19-25366




06/11/2019AppendixFiled Joint Appendix Volume 28. (SC)19-25347




06/11/2019BriefFiled Appellants' Opening Brief.  (SC)19-25356




06/13/2019Notice/OutgoingIssued Notice of Rejection of Filed Document (Appellant's Appendix Volumes 1, 2, 3, 4, 5-6, 7A, 8A, 9-13). (SC)19-25589




06/13/2019AppendixFiled Joint Appendix Volume 1. (SC)19-25628




06/13/2019AppendixFiled Joint Appendix Volume 2. (SC)19-25662




06/13/2019AppendixFiled Joint Appendix Volume 3. (SC)19-25663




06/13/2019AppendixFiled Joint Appendix Volume 4. (SC)19-25664




06/13/2019AppendixFiled Joint Appendix Volume 5. (SC)19-25665




06/13/2019AppendixFiled Joint Appendix Volume 6. (SC)19-25666




06/13/2019AppendixFiled Joint Appendix Volume 7. (SC)19-25667




06/13/2019AppendixFiled Joint Appendix Volume 8. (SC)19-25671




06/13/2019AppendixFiled Joint Appendix Volume 9. (SC)19-25672




06/13/2019AppendixFiled Joint Appendix Volume 10. (SC)19-25673




06/13/2019AppendixFiled Joint Appendix Volume 11. (SC)19-25674




06/13/2019AppendixFiled Joint Appendix Volume 12. (SC)19-25675




06/13/2019AppendixFiled Joint Appendix Volume 13. (SC)19-25676




06/13/2019AppendixFiled Joint Appendix Volume 13 (REJECTED PER NOTICE ISSUED ON 06/13/19). (SC)


06/13/2019Notice/OutgoingIssued Notice of Rejection of Filed Document (Joint Appendix Volume 13). (SC)19-25685




08/02/2019Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days. (Respondent/Cross-Appellant). (SC).19-32581




08/12/2019Notice/IncomingFiled Notice of Appearance.  Daniel F. Polsenberg, Joel D. Henriod, and
Abraham G. Smith of Lewis Roca Rothgerber Christie LLP, appearing as
counsel for respondents Team Construction Management, Inc. and
Beachers LV, LLC.19-33823




08/12/2019MotionFiled Stipulation for Extension to File Answering Briefs.  (SC)19-33829




08/12/2019MotionFiled Respondents Team Construction Management, Inc. and Beacher's, LV, LLC's, Motion for Extension to File Answering Brief.  (SC)19-33856




08/12/2019BriefFiled Respondent Backstage Employment and Referral, Inc.'s Answering Brief.  (SC)19-33870




08/12/2019BriefFiled Respondent MGM Grand Hotel, LLC's Answering Brief on Appeal.  (SC)19-33873




08/12/2019BriefFiled Respondent MGM Grand Hotel, LLC's Answering Brief on Appeal.  (DUPLICATE SUBMISSION).


08/12/2019Docketing StatementFiled Respondent Copperfield's Docketing Statement Civil Appeals.  (SC)19-33876




08/12/2019BriefFiled Respondents David Copperfield and David Copperfield's Disappearing, Inc.'s Answering Brief on Appeal and David Copperfield's Opening Brief on Cross-Appeal. (STRICKEN PER 11/08/19 ORDER).


08/12/2019AppendixFiled Respondent David Copperfield, and David Copperfield's Disappearing, Inc.'s Joint Appendix.  (SC) (STRICKEN PER 11/08/19 ORDER).


08/14/2019MotionFiled Appellants' Opposition to Team Construction's Motion for Extension to File Answering Brief. (SC).19-34182




08/29/2019Order/ProceduralFiled Order to Show Cause.  Respondent/cross-appellant shall have 30 days from the date of this order within which to show cause why this cross-appeal should not be dismissed for lack of jurisdiction.  Appellants/cross-respondents may file any reply within 14 days from the date that respondent/cross-appellant's response is served.   fn1[This court takes no action in regard to the stipulation filed on August 12, 2019.  Respondent/cross-appellant David Copperfield and respondents MGM Grand Hotel; Backstage Employment and Referral; and David Copperfield's Disappering, Inc. filed their briefs and appendix on August 12, 2019.  The motion for extension of time filed by respondents Team Construction Management and Beachers LV is denied as moot.]  (SC)19-36164




09/24/2019MotionFiled Respondent/Cross-Appellant's Response to Order to Show Cause. (SC)19-39685




09/24/2019MotionFiled Respondent/Cross-Appellant David Copperfield aka David S. Kotkin's Notice of Withdrawal of Cross-Appeal. (SC)19-39702




10/03/2019Notice/IncomingFiled Notice of Change of Firm Address ( Harris & Harris Injury Lawyers for Appellants). (SC)19-41085




11/08/2019Order/ProceduralFiled Order Dismissing Cross-Appeal and Reinstating Briefing. Respondent/cross-appellant David Copperfield concedes he is not an aggrieved party and moves for a voluntary dismissal of the cross-appeal. Cause appearing, the motion is granted.  "The cross-appeal is dismissed." The clerk of this court shall amend the caption to conform to the caption on this order. The clerk of this court shall strike the combined answering brief and opening brief on cross-appeal and joint appendix filed on August 12, 2019. Respondents David Copperfield; David Copperfield's Disappearing, Inc.; Team Construction Management, Inc.; and Beachers LV, LLC Answering Briefs due: 30 days. (SC).19-45961




12/06/2019BriefFiled Respondents David Copperfield and David Copperfield's Disappearing, Inc.'s Answering Brief on Appeal.  (SC)19-49479




12/06/2019AppendixFiled Respondents David Copperfield, and David Copperfield's Disappearing, Inc.'s Joint Appendix.  (SC)19-49483




12/09/2019BriefFiled Respondent Team Construction Management, Inc.'s Answering Brief.  (SC)19-49890




01/06/2020BriefFiled Appellants' Reply Brief.  (SC)20-00581




01/07/2020Case Status UpdateBriefing Completed/To Screening.  (SC)


01/22/2020MotionFiled Respondents MGM, Copperfield and Copperfield's Disappearing's Motion to Supplement Record Pursuant to NRAP 10(B)(2) and 30(D).  (SC)20-02953




01/30/2020Order/ProceduralFiled Order Directing Transmission of Exhibits. District Court's Trial Exhibit 94 and Trial Exhibit 402 due: 28 days. (SC).20-04134




02/04/2020MotionFiled Motion to Amend Caption to Remove Beachers LV, LLC as a Respondent.  (SC)20-04911




02/12/2020Order/ProceduralFiled Order Regarding Caption. Respondent Beachers LV, LLC, has filed a motion to amend the caption and remove it as a respondent in this appeal on the ground that no appellate claims are pending against it. The clerk of this court shall remove Beachers LV, LLC, from the docket as respondent and shall amend the caption to conform to the caption on this order. (SC).20-05816




08/11/2020Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this appeal is scheduled for oral argument on September 16, 2020, at 10:30 a.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes. The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection. Within 10 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument. (SC)20-29539




08/27/2020MotionFiled Joint Motion for Additional Time for Oral Argument. (SC)20-31646




09/02/2020Order/ProceduralFiled Order Granting Motion.  The time for oral argument is expanded to 42 minutes, allowing 21 minutes per side.  (SC)20-32337




09/02/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-32342




09/10/2020Notice/IncomingFiled Respondents David Copperfield aka David S. Kotkin, and David Copperfield's Disappearing, Inc.'s Notice of Writ Regarding Trade Secret. (SC)20-33384




09/11/2020OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal


09/14/2020Order/ProceduralFiled Order Directing Response.  Appellants' Response due:  September 15, 2020, no later than 12:00 p.m.  fn1[All documents submitted in response to this order shall be filed and served personally, electronically, or by facsimile transmission with the clerk of this court in Carson City.]   (SC)20-33728




09/14/2020BriefFiled Appellant's Opposition to Respondents David Copperfield AKA David S. Kotkin, and David Copperfield's Disappearing, Inc.'s. Notice of Writ regarding Trade Secret. (SC)20-33783




09/15/2020Order/ProceduralFiled Order. Respondents filed a notice requesting this court to take measures to protect against disclosure of trade secrets during oral argument of this matter. The oral argument in this matter will not be webcast (live-streamed). Respondents shall have until 5:00 p.m. on September 18, 2020, to notify this court whether they will seek redactions to the oral argument recording prior to the posting of the oral argument on the court's website. (SC).20-33925




09/17/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Panel. MG/LS/AS. (SC)


09/18/2020Notice/IncomingFiled Respondents David Copperfield aka David S. Kotkin and David Copperfield's Disappearing, Inc.'s Notice Regarding not Seeking Redactions of Recording of Oral Argument. (SC)20-34492




10/08/2020Order/ProceduralFiled Order Directing Transmission of Exhibit.  The clerk of the district court shall have 15 days from the date of this order to transmit Trial Exhibit 402A to this court.  (SC)20-36990




04/05/2021Order/ProceduralFiled Order of Appointment. The Honorable Mark Gibbons, Senior Justice, is assigned to participate in the decision in this matter in the place of Justice Silver, who is disqualified. (SC)21-09721




06/08/2021Order/ProceduralFiled Order Directing Transmission of Exhibits/Recordings. We direct the clerk of the district court to transmit the following exhibit and recordings within 10 days from the date of this order, for filing and consideration with the appendix: Exhibit 526 (sub rosa videos) and certified copies of the JAVS recordings for the trial dates of April 30, 2018, and May 1, 2018. (SC)21-16318




06/21/2021ExhibitFiled *** Original Joint Exhibit(s) 526 ***


08/03/2021Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that additional oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on September 9, 2021, at 11:00 a.m. in Las Vegas.  The argument shall be limited to 40 minutes. (SC)21-22477




08/06/2021Letter/IncomingFiled Appellants' Letter Regarding Additional Oral Argument. (SC)21-22874




08/11/2021Notice/IncomingFiled Respondents' MGM Grand Hotel, LLC, David Copperfield AKA David S. Kotkin; and David Copperfield's Disappearing, Inc's, Request to Change Date of Oral Argument. (SC)21-23373




08/13/2021Order/ProceduralFiled Order Regarding Oral Argument. Respondents have filed an unopposed motion to continue oral argument in this matter.  The motion is granted.  The oral argument currently scheduled for September 9, 2021, at 11:30 a.m. is vacated.  This matter is rescheduled for oral argument on October 4, 2021, at 1:30 p.m. in Las Vegas.  Oral argument shall be limited to a total of 40 minutes. Appellants have filed a letter requesting this court clarify the issues raised in this appeal that are of particular interest at oral argument.  As noted in appellants' letter, this case has been transferred to the en banc court.  Counsel should be prepared to address all issues raised in this appeal at oral argument. (SC)21-23609




09/20/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-27169




09/21/2021Order/ProceduralFiled Order. This matter is currently scheduled for oral argument on October 4, 2021, at 1:30 p.m.  The current status of the Covid-19 pandemic requires counsel to appear remotely for this argument.  
   The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection.
   Within 5 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov. (SC)21-27205




09/27/2021Notice/IncomingFiled Respondents' (MGM Grand Hotel, LLC, David Copperfield, and David Copperfield's Disappearing, Inc) Notice of Attorneys Arguing at Oral Argument. (SC)21-27724




10/04/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 76422. (SC)


04/14/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the court En Banc. Author: Pickering, J. Majority: Hardesty/Cadish/Pickering/Herndon/Gibbons. Stiglich, J., with whom Parraguirre, C.J., agrees, dissenting. fn1 [The Honorable Abbi Silver, Justice, voluntarily recused herself from participation in the decision of this matter.  The Honorable Mark Gibbons, Senior Justice, was appointed to sit in her place. The case was initially argued before a three-justice panel, then transferred and reargued before the en banc court.] 138 Nev. Adv. Opn. No. 27. En Banc. (SC).22-11786




04/28/2022MotionFiled Appellants' Motion to Withdraw as Attorneys. (SC)22-13523




04/29/2022MotionFiled Appellant's Motion to Extend Time to File Petition for Rehearing. (SC)22-13651




05/11/2022Order/ProceduralFiled Order Granting Motions.  The clerk of this court shall remove all attorneys from Harris & Harris Injury Lawyers and the Morelli Law Firm from the docket in this appeal. Appellants shall proceed in this appeal pro se.  The clerk of this court shall file the petition for rehearing received on May 5, 2022.  (SC)22-14958




05/11/2022Post-Judgment PetitionFiled Proper Person Appellants' Petition for Rehearing (Appellant's Informal Brief). (SC)22-14960




05/11/2022Filing FeeFiling Fee Paid on Rehearing.  $150.00 CASH from appellants Gavin Cox and Minh-Hahn Cox.  (SC)


05/16/2022MotionFiled Appellants' Proper Person Informal Motion. (SC)22-15499




05/20/2022Order/ProceduralFiled Order Denying Motion. Appellants have filed a motion requesting that this court order attorney Perry Fallick of The Morelli Law Firm to transmit a video to this court, and for the MGM to provide this court with security video footage. Accordingly, the motion is denied. (SC).22-16133




05/23/2022MotionFiled Proper Person Emergency Motion for Stay. (SC)22-16227




05/31/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent Team Construction Management, Inc. shall have until June 14, 2022, to file and serve an opposition to the motion for stay filed on May 23, 2022.  (SC)22-17142




05/31/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents David Copperfield, David Copperfield's Disappearing, Inc., and MGM Grand Hotel, LLC shall have until June 14, 2022, to file and serve a response to the motion for stay filed on May 23, 2022.  (SC)22-17162




05/31/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent Backstage Employment and Referral, Inc. shall have until June 14, 2022, to file and serve a response to the motion for stay filed on May 23, 2022.  (SC)22-17163




06/01/2022Post-Judgment OrderFiled Order Denying Rehearing. Appellants have filed a petition for rehearing of this court's April 14, 2022, opinion of affirmance.  Having considered the rehearing petition, as well as appellants' May 23, 2022, emergency motion for stay, we deny rehearing and the motion.  fn1[Although respondents received telephonic extensions to file responses to the motion, in light of this order, no responses are necessary.]   (SC)22-17309




06/03/2022MotionFiled Proper Person Motion Under Rule 60(d)(3) to Vacate a Judgment of the Advanced Opinion and April 14, 2022, Petition for Rehearing, and Motion to Retrieve Evidence from the Lower Court. (SC)22-17756




06/10/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents shall have until June 24, 2022, to file and serve their responses to appellants' motion filed on June 3, 2022.  (SC)22-18522




06/24/2022MotionFiled Respondents' Opposition to Appellant's Informal Motion to Vacate the Judgment Under NRCP 60(d)(3).  (SC)22-20148




06/27/2022MotionFiled Proper Person Motion of Urgent Complaint. (SC)22-20193




06/30/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's opposition to appellant's informal motion to vacate the judgement due: July 15, 2022. (SC)22-20690




07/01/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent Team Construction Management, Inc. shall have until July 19, 2022, to file and serve the response to appellants' motion for urgent complaint.  (SC)22-20806




07/01/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents David Copperfield, David Copperfield's Disappearing, Inc., and MGM Grand Hotel, LLC shall have until July 19, 2022, to file and serve a response to the motion of urgent complaint filed on June 27, 2022.  (SC)22-20903




07/05/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents Backstage Employment and Referral, Inc. shall have until July 19, 2022, to file and serve a response to the motion of urgent complaint filed on June 27, 2022 .  (SC)22-20936




07/06/2022Order/ProceduralFiled Order Regarding Motion. Appellants filed a motion to vacate the opinion under Rule 60(d)(3).  Respondents filed an opposition, in which they explained that Rule 60 does not apply to appellate proceedings, and appellants filed in reply an "urgent complaint." Appellants' motion to vacate the opinion was improperly filed, and this court takes no action on it or their reply.  No further motions requesting such relief may be filed, and the clerk of this court shall issue the remittitur forthwith.  (SC)22-21236




07/06/2022RemittiturIssued Remittitur. (SC)22-21237




07/06/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


07/06/2022OtherReturned Unfiled Document. (SC)22-21292




07/12/2022RemittiturIssued Notice of Return of Records. (SC)22-23955




08/01/2022RemittiturFiled Remittitur. Received by District Court Clerk on July 7, 2022. (SC)22-21237




08/01/2022RemittiturFiled Notice of Return of Records. Received by District Court Clerk on July 15, 2022. (SC)22-23955





Combined Case View